                              UNITED ST ATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                           )
                                                      )
           Plaintiff,                                 )
                                                      )
      V.                                              )           No. 4:21-cv-716 SPM
                                                      )
CORIZON, et al. ,                                     )
                                                      )
           Defendants.                                )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint and request for leave to

proceed in forma pauperis, filed by Joseph Michael Devon Engel, prison registration number

1069055. 1 Plaintiffs request will be denied, and this case will be dismissed without prejudice to

the filing of a fully-paid complaint.

                                                   Background

        On September 3, 2020, plaintiff began filing civil actions prose in this Court, each time

seeking leave to proceed informa pauperis. His first case, a petition for habeas corpus relief under

28 U.S .C. § 2254, was dismissed on December 14, 2020 due to his failure to exhaust available

state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN, ECF                 o. 8 (E.D. Mo. Sept. 3, 2020).

Subsequently, he began filing prisoner civil rights complaints pursuant to 42 U.S.C. § 1983. For

the most part, he submitted his pleadings in bulk, and stated he intended each set of pleadings to

be docketed as an individual civil action.




1
 Plaintiff has not filed a separate Application to Proceed in District Court Without Prepaying Fees or Costs.
Instead, he included such request in the body of the complaint.
         In many of his complaints, plaintiff listed numerous entities and officials identified only

by generic job titles, and sought trillions of dollars in damages against them based upon wholly

conclusory and nonsensical allegations. See, e.g. , Engel v. Corizon, No. 4:20-cv-1695-NAB (E.D.

Mo.     ov. 30, 2020) (listing 45 defendants on handwritten notes included with complaint); Engel

v.   COi , No. 4:20-cv-1923 -HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants but none by a

first and last name). Plaintiff often sought forms of relief that were unrelated to his claims (such

as stocks, properties, outfitted luxury vehicles, and college scholarships) from multiple defendants

and non-parties, and he sought relief on behalf of individuals other than himself. See e.g. , Engel v.

COi, et al., No. 4:20-cv-1620-NCC (E.D. Mo. Nov. 9, 2020) (seeking scholarships for family

members, Missouri farmland for marijuana cultivation, and Mercedes SUV s that are "bulletproof'

and "bombproof'); Engel v. USA , No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 1, 2020) (seeking 250

trillion dollars and 2 million in stocks of twenty-three listed countries); and Engel v. Mercy

Hospital Festus,     o. 4:20-cv-1911-AGF (E.D. Mo. Dec. 11 , 2020) (seeking 8900 trillion dollars

plus 10 million stocks in various metals, gems, food products, and U.S. and foreign currencies).

Plaintiff repeatedly referred to, and appeared to at least partially base his entitlement to relief upon,

his alleged status as a "sovereign citizen." See e.g. , Engel v. Governor of Missouri , No. 1:20-CV-

217-HEA (E.D. Mo. Oct. 7, 2020).

         The cases that were reviewed pursuant to 28 U.S.C. § 1915(e)(2) were dismissed, either

for one of the reasons articulated therein 2 or because plaintiff failed to comply with Court orders.


2
   For example, in many of plaintiffs actions, the Court determined his allegations were "clearly baseless"
and therefore factually frivo lous under the standard articu lated in Denton v. Hernandez, 504 U.S . 25 , 31
( 1992), and also determined many complaints were subject to dismissal as malicious based upon the nature
of his pleadings and his abusive litigation practices. See e. g. , Engel v. Prob. & Parole of Mo. , No. 4:20-cv-
1740-DDN, ECF o. 5 at 6 (E.D. Mo. dismissed Dec. 22, 2020) ( listing twenty-nine of Mr. Engel ' s cases
naming Missouri Department of Corrections as a defendant); Engel v. Corizon, No. 4:20-cv-1812- AB,
ECF o. 4 at 8-9 (E.D. Mo. dismissed Jan. 6, 2021) (discussing Mr. Engel ' s litigation practices as part of
an attempt to harass named defendants and not a legitimate attempt to vindicate a cognizable right).

                                                       2
In Engel v. Missouri Courts,     o. 4:20-cv-1258-SPM (E.D. Mo. Sept. 15, 2020), the Honorable

Henry Edward Autrey cautioned plaintiff to avoid the practice of repeatedly filing frivolous and

malicious complaints. Judge Autrey explained that doing so amounted to abusive litigation

practices, and could affect plaintiffs future eligibility to proceed in forma pauperis as well as

potentially subject him to sanctions. Nevertheless, plaintiff continued the practice. As of December

21 , 2020, he was subject to 28 U.S.C. § 1915(g). In cases filed after that date, plaintiff was denied

leave to proceed informa pauperis pursuant to 28 U.S .C. § 1915(g), and his cases were dismissed

without prejudice to the filing of a fully-paid complaint.

       As of December 31 , 2020, plaintiff filed more than 130 civil actions. Additionally, the

Court has received civil rights complaints that were filed by prisoners other than plaintiff, but were

in plaintiffs handwriting and contained allegations and prayers for relief similar to those plaintiff

asserted in actions he filed on his own behalf. See e.g., Herron v. ERDCC et al. , No 4:21 -cv-527-

 AB (E.D. Mo. May 3, 2021). Finally, on June 9, 2021 , plaintiff filed six new civil complaints

pursuant to 42 U.S.C. § 1983 on his own behalf, including the one at bar. These new complaints

mirror the ones described above. In sum, plaintiff has flagrantly disregarded this Court' s prior

caution to avoid engaging in abusive litigation practices.

                                              The Complaint

       Plaintiff filed the instant complaint on or about June 9, 2021 pursuant to 42 U.S.C. § 1983

against Corizon, the Missouri Department of Corrections ("MDOC"), the Missouri Eastern

Correctional Center ("MECC"), and "Attorney General Missouri." He identifies himself by name,

and as "Sovereign Citizen Missouri." He alleges he was subjected to "cruel & [unusual]

punishment" from May 1, 2021 through May 31 , 2021 because he was assigned a top bunk despite

having a bottom-bunk lay in. He does not explain the reason for the lay in or explain how he is



                                                  3
affected by his assignment to a top bunk. Plaintiff further avers he has a hernia that has increased

in size and causes pain. However, he does not allege he requires medical care, nor does he allege

he sought medical care from any prison official or other individual. He describes his injuries as:

"civil rights, civil liberty rights, prisoner rights, PTSD, Physical Health, Mind Raping." As relief,

he seeks "100 Billion Dollars Plus 1,000 in Stocks, Bonds, Profits," and "shares" for himself and

6 other individuals. He further seeks scholarships and medical and dental benefits for those

individuals and their families.

                                                 Discussion

       As discussed above, plaintiff is a prisoner who, while incarcerated, has filed at least three

civil actions that were dismissed on the grounds that they were frivolous, malicious, or failed to

state a claim upon which relief may be granted.3 The Prison Litigation Reform Act of 1996

provides, in relevant part:

       In no event shall a prisoner bring a civil action .. . under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any facility,
       brought an action ... in a court of the United States that was dismissed on the
       grounds that it is frivolous , malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       InJUry.

28 U.S.C. § 1915(g). "A prior dismissal on a statutorily enumerated ground counts as a strike even

if the dismissal is the subject of an appeal." Coleman v. Tollefson , 575 U.S . 532, 135 S. Ct. 1759,

1763 (2015). Therefore, plaintiff may proceed informa pauperis in this action only ifhe "is under

imminent danger of serious physical injury." 28 U.S.C. § 1915(g). The instant complaint contains

no allegations establishing that plaintiff is under imminent danger of serious physical injury.

Therefore, he may not proceed informa pauperis in this action. See 28 U.S.C. § 1915(g).


3
 See Engel v. Governor ofMissouri, et al., o. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v. United
States of America, et al. , No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, et
al., o. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21 , 2020).

                                                  4
       Even if plaintiff were allowed to proceed in forma pauperis in this matter, the complaint

would be dismissed. Plaintiffs allegations do not permit the inference he was confined in

conditions that were sufficiently serious to pose a substantial risk of serious harm or deny him "the

minimal civilized measure of life's necessities," Farmer v. Brennan, 511 U.S. 825, 834 (1994), or

that any individual actually knew of and yet deliberately disregarded any serious medical need, as

necessary to state a plausible Eighth Amendment claim. The complaint fails to state a claim upon

which relief may be granted against Corizon because it points to no policy, custom, or official

action by Corizon that inflicted an actionable injury. See Johnson v. Hamilton, 452 F.3d 967, 973

(8th Cir. 2006). The MDOC and the MECC, are not "persons" that can be sued under 42 U.S.C. §

1983, see Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989), and plaintiffs claims

against them would be barred by the doctrine of sovereign immunity. See Webb v. City of

Maplewood, 889 F.3d 483 , 485 (8th Cir. 2018). Plaintiff does not allege the Missouri Attorney

General was personally involved in or directly responsible for any misconduct that caused a

violation of plaintiffs civil rights, see Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990),

and plaintiffs allegation of entitlement to relief based upon his status as a "sovereign citizen" is

frivolous. See United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983); see also United States v.

Benabe, 654 F.3d 753 , 761-67 (7th Cir. 2011) (describing the conduct of a "sovereign citizen" and

collecting cases rejecting the group' s claims as frivolous, and recommending that "sovereign

citizen" arguments "be rejected summarily, however they are presented.").

       Finally, the complaint would be subject to dismissal because it is malicious. As explained

above, plaintiff has repeatedly and knowingly engaged in litigation practices that amount to abuse

of the judicial process. It is apparent he filed the instant complaint as part of a general campaign

of harassment, not in a legitimate attempt to vindicate a cognizable right. See In re Tyler, 839 F.2d

1290, 1293 (8th Cir. 1988) (per curiam) (noting that an action is malicious when it is a part of a
                                                  5
longstanding pattern of abusive and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458 ,

461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is

undertaken for the purpose of harassing the defendants rather than vindicating a cognizable right);

Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (when determining whether an action is

malicious, the Court need not consider only the complaint before it, but may consider the plaintiffs

other litigious conduct).

           Plaintiff s request for leave to proceed in forma pauperis will be denied, and this case will

be dismissed without prejudice to the filing of a fully-paid complaint. Additionally, the Court will

instruct the Clerk of Court to request that the agency having custody of plaintiff begin making

payments in accordance with 28 U.S.C. § 1915(b)(2) until the full $402 civil filing fees are paid

in full.

           Plaintiff is once again advised that his litigation practices are abusive, and is

cautioned to avoid such practices in the future. For each such complaint plaintiff files, the

Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil

filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions upon

him if he continues his abusive litigation practices in the future.

           Accordingly,

           IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this

action.

           IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

           IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

full $402 civil filing fees are paid in full.

                                                     6
                  -iL
Dated this   ....10 day of June, 2021 .
             t




                                          JO  . ROSS
                                          U N ~ E S DISTRICT JUDGE




                                          7
